Case 1:20-cv-00170-LMB-JFA Document 11 Filed 03/06/20 Page 1 of 2 PageID# 71



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

MUNA AL-SUYID, individually and on behalf of the:
estates of her family members ABDEL SALAM       :
AL-SUYID, IBRAHIM AL-SUYID, KHALID              :
AL-SUYID and MUSTAFA AL-SUYID, and              :
ABDALLA AL-KRSHINY, AHMAD AL-KRSHINY,           :
MAHMUD AL-KRSHINY,                              :
and IBRAHIM AL-KRSHINY, individually            :
and on behalf of his family member ALI AL-KRSHINY
                                                :
and MUSTAFA AL-KRSHINY,                         :
                                                :                   No. 1:20-cv-00170-LMB-JFA
                        Plaintiffs,             :
                                                :
v.                                              :
                                                :
KHALIFA HIFTER, KHALID HIFTER, and SADDAM :
HIFTER                                          :
                                                :
                        Defendants.             :
________________________________________________:                   March 6, 2020

                NOTICE OF APPEARANCE AND MOTION AND ORDER
                       TO RELIEVE COUNSEL OF RECORD

       To the Clerk of this Court and all parties of record:

       Please note the appearance of Kevin Carroll, Esquire, as lead counsel in this case for

Plaintiffs Muna al-Suyid, individually and on behalf of the estates of her family members Abdel

Salam al-Suyid, Ibrahim al-Suyid, Khalid al-Suyid and Mustafa al-Suyid, Abdalla al-Krshiny,

individually and on behalf of his family member Ali al-Krshiny and Mustafa al-Krshiny, Mahmud

al-Krshiny, individually and on behalf of his family member Ali al-Krshiny and Mustafa al-

Krshiny, and Ibrahim al-Krshiny, individually and on behalf of his family member Ali al-

Krshiny and Mustafa al-Krshiny.
Case 1:20-cv-00170-LMB-JFA Document 11 Filed 03/06/20 Page 2 of 2 PageID# 72



       With the appearance of new lead counsel, the plaintiffs hereby move this Court for the

entry of an order relieving William B. Cummings, Esquire, WILLIAM B. CUMMINGS, P.C., as

counsel of record in this matter.



                                                    Respectfully submitted,

                                             By:    /s/ William B. Cummings ___________
                                                   William B. Cummings (VA Bar No. 06469)
                                                   WILLIAM B. CUMMINGS, P.C.
                                                   111 S. Fairfax Street
                                                   Alexandria, VA 22314
                                                   (703) 836-7997
                                                   wbpclaw@aol.com


                                                   /s/ Kevin Carroll __________________
                                                   Kevin Carroll (VA Bar No. 95292)
                                                   WIGGIN AND DANA LLP
                                                   800 17th Street NW
                                                   Suite 520
                                                   Washington, DC 20006
                                                   (202) 800-2470
                                                   kcarroll@wiggin.com

                                                   Attorney for Plaintiffs



SO ORDERED:             _____________________________________

DATED:                   _________________________
